Case 1:18-cr-00681-WFK Document 83 Filed 06/17/19 Page 1 of 2 PageID #: 1172



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :   No. 18-cr-681 (WFK)
UNITED STATES OF AMERICA,
                                                             :    ECF Case

        - against -                                          :    NOTICE OF MOTION TO
                                                                  UNSEAL DEFENDANT
JEAN BOUSTANI, et al.,                                       :    DETELINA SUBEVA’S PLEA
                                   Defendants.                    AGREEMENT AND SEALING
                                                             :    MOTION IN SUPPORT

                                                             :    ORAL ARGUMENT
                                                                  REQUESTED
------------------------------------------------------------- X


                 PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law

dated June 17, 2019 and the exhibit thereto, the undersigned will move this Court on a date and

time to be designated by the Court, before the Honorable William F. Kuntz, II, at the United

States Federal Courthouse, 225 Cadman Plaza East, Brooklyn, NY 11201, for an order unsealing

Defendant Detelina Subeva’s plea agreement, the Government’s motion in support of sealing

that plea agreement, and any other accompanying documents, which this Court placed under seal

on May 20, 2019.

                 PLEASE TAKE FURTHER NOTICE, that upon prior order of the Court,

answering papers, if any, shall be served on or before July 15, 2019, and any reply papers shall

be served on or before July 29, 2019.
Case 1:18-cr-00681-WFK Document 83 Filed 06/17/19 Page 2 of 2 PageID #: 1173



Dated:   New York, New York
         June 17, 2019


 WILLKIE FARR & GALLAGHER LLP

 By: /s/ Michael S. Schachter           |
     Michael S. Schachter
     Randall W. Jackson
     Casey E. Donnelly
     Philip F. DiSanto
     787 Seventh Avenue
     New York, New York 10019-6099
     Phone: (212) 728-8000
     Email: mschachter@willkie.com

     Attorneys for Defendant Jean Boustani




                                             -2-
